Title: From John Adams to Francis Dana, 8 February 1781
From: Adams, John
To: Dana, Francis



Dear Sir
Amsterdam Feb. 8. 1781

I had yesterday the Pleasure of receiving two Letters from you, one dated Feb. 1. and one without a date, but I suppose written the day before. With these I received the Packetts, but there are in them no Letters from my Wife. The Resolution of Congress of the 12 of December, gives me great Pleasure, as it proves that We had the good Fortune to be possessed of the true Principles of Congress and to enter fully into their Views in the Resolutions of last March respecting the Paper Money: but I cannot recollect what were the two Papers, in the Duplicate, more than in the original, there is no minute in the Book to shew.
I assure you Sir I have not had more Satisfaction in the Resolution, than in the affectionate manner in which Mr. Lovel and you, have communicated it to me. I am prepared in my own mind to receive from Congress Resolutions of a different Nature, but of these We will Say nothing untill We see them.
I must beg you to send me a Key to the Cyphers; the Letter is wholly unintelligible to me for want of one. I see by the Journals, that We are authorized to acceed to the Principles of the Empress of Russia but I find no Commission for that Purpose nor any Resolution of Congress authenticated by the Secretary or the Committee. Will you talk with D D Benjamin Franklin and Fun James Searle, about what is proper, to be done?
All Accounts from all Parts of America shew that a great Spirit reigns tryumphant. A Vigour an Elasticity, Appears in all Parts not with standing the Croaking of Sullivan Pickering, and Francisco Silas Deane. The last has been here and gone away without doing me the Honour of a Visit. Rodney and Vaughans Repulse is a grand Stroke a ballance for 5 or 6 Jersey affairs. All Things, in all Quarters conspire to shew that the English will have their fill of glorious War. Gillon’s hour of Sailing is uncertain, not for a long time I fear. Do you learn any Thing of Davis’s Arrival, or Capture, or loss? If I had a Commission, as Minister here, I verily believe I would borrow Money, without it, no Man ever will, in any considerable quantity.
